COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-07-413-CV



CROSSTEX NORTH TEXAS GATHERING, L.P.
 
APPELLANT



V.



FORT WORTH & WESTERN 	APPELLEES

RAILROAD AND CEN-TEX RURAL RAIL

TRANSPORTATION DISTRICT
 
 

----------

FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion For Voluntary Dismissal.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal brought by appellant 
Crosstex North Texas Gathering, L.P.
 against appellee 
Fort Worth & Western
 
Railroad and Cen-Tex Rural Rail
 
Transportation District, Cause No. 2-07-413-CV
.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).
(footnote: 2)
	Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:  February 21, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.


2:The appeals bearing cause numbers 2-07-403-CV, 2-07-405-CV, and 2-07-406-CV, which were consolidated pursuant to our January 8, 2008 order, remain pending.